 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10
      PHILLIP J. LONG,                                      CASE NO. 1:17-cv-0898-LJO-JLT (PC)
11
                      Plaintiff,                            ORDER GRANTING PLAINTIFF 90 DAYS
12
                                                            TO IDENTIFY JANE DOE
13            v.

14    CORIZON HEALTH, INC., et al.,

15                    Defendants.

16

17          This action proceeds against a single Jane Doe defendant on an Eighth Amendment claim.

18   (Docs. 11, 12.) Although plaintiff has stated a claim against Jane Doe, the Court will not require

19   service on this defendant at this time. The Ninth Circuit has held that where identity is unknown

20   prior to the filing of a complaint, the plaintiff should be given an opportunity through discovery to

21   identify the unknown defendants unless it is clear that discovery would not uncover the identities,

22   or that the complaint would be dismissed on other grounds. Wakefield v. Thompson, 177 F.3d

23   1160, 1163 (9th Cir. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)).

24          Accordingly, the Court GRANTS plaintiff 90 days in which to discover the name of Jane

25   Doe through subpoena or otherwise, and to substitute this defendant’s actual name by filing a

26   “notice of substitution.” See Wakefield, 177 F.3d at 1163. If, within 90 days, plaintiff fails to file a

27   notice of substitution that provides the actual name of Jane Doe, the Court will recommend

28


                                                        1
     dismissal of this action without prejudice.
 1

 2
     IT IS SO ORDERED.
 3
        Dated:     February 14, 2019                   /s/ Jennifer L. Thurston
 4                                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                 2
